Title: To George Washington from Thomas Sim Lee, 23 October 1781
From: Lee, Thomas Sim
To: Washington, George


                  
                     Sir
                     In Council Annapolis 23d October 1781.
                  
                  We received by a Letter from the Count De Grasse and verbally by Colo. Tilghman the important and most agreeable Intelligence of Lord Cornwallis’s Surrender.
                  Permit us to offer our most sincere and affectionate Congratulations to your Excellency on this great and memorable Event.
                  At present we are not informed of all the Particulars of the Capitulation; but understand the Refugees are to be subject to the Civil Powers of the States from whence they fled.  Many within that description have absconded from this State and three of the names of Hayman, Haywood and French, whose Conduct since joining the Enemy have rendered them peculiarly obnoxious.  We think it incumbent on Us to desire that all such Persons may be sent to this State and flatter ourselves that the Negroes and the kind of property which were Captured or plundered from the Citizens of this State, may be recovered.
                  Our State Boat the Dolphin then Commanded by Captain William Middleton with a French Officer on board, going Express from the Marquis de la Fayette to the French Fleet last Spring, was by order of the French Officer ran by mistake along side the British Ship Royal Oak, and Captured; the Captain and his Crew remain in Captivity.
                  Unwilling as We are to trouble Your Excellency on any Occasion, yet we cannot consistant with our Duty forbear to solicit the release of this Boat, Captain Middleton and his Crew, and we hope the Count De Grasse will favor the State with the return of the Boat, and take measures for Exchanging her Crew for some of the British Seamen lately Captured.  We have the Honor to be with the most respectful Attachment Your Excellency’s Mo. Obedt Hble Servts
                  
                     Tho: S: Lee
                  
               